         Case 1:20-mj-00029-GMH Document 1-1 Filed 02/17/20 Page 1 of 2



                                   STATEMENT OF FACTS

On January 13, 2020, the government sought and obtained a complaint charging WES OSMAN,
with two counts: (1) entering or remaining in a restricted area or grounds, in violation of 18 U.S.C.
§ 1752(a)(1); and (2) entering restricted public property, in violation of 22 D.C. Code § 3302(b).
On January 15, 2020, the government filed an information charging the same two violations. At
the initial appearance before Magistrate Judge Deborah A. Robinson, the government requested a
forensic screening of the defendant, which was granted.

On January 21, 2020, the government orally requested that OSMAN be released into the custody
of the United States Army. That motion was granted, and the defendant was released on a number
of conditions, including:

   •   The defendant must advise the Court or the pretrial services office or supervising officer
       in writing before making any change of residence or telephone number.
   •   The defendant must surrender any passport to the Pretrial Services Administration.
   •   The defendant must not obtain a passport or other international travel document.
   •   The defendant must stay away from the area surrounding the White House as defined by a
       map attached to the stay-away order, which includes the area bounded by and including
       Constitution Avenue NW, from 19th Street NW to 13th St NW.

1/21/20 Order at 1-2, 4. That order was still in effect on February 16, 2020.

On February 16, 2020, at approximately 6:32 p.m., your affiant responded to a U.S. Secret Service
vehicle entrance post located at 210 16th Street NW, Washington, D.C., which is just north of the
intersection of Constitution Avenue and 16th Street NW, and within the area from which the
OSMAN was ordered to stay away.

According to U.S. Secret Service Officer Brett Eikenberg, who was working at the vehicle post in
question, OSMAN approached him and said that he was there to speak with the President because
OSMAN had the solution to end child sex trafficking. OSMAN stated that he was “AWOL” from
the U.S. Army and had arrived in Washington, D.C., via a one-way flight from Georgia. OSMAN
continued with words to the effect that he was “going to be a thorn in your guys’ side and will
keep coming back for as long as I have to.” OSMAN stated that the only way he was going to
leave would be if the Secret Service officers made him do so.

Secret Service officers asked the defendant for identification, and he produced a U.S. military
identification, as well as a U.S. passport, in his name.
        Case 1:20-mj-00029-GMH Document 1-1 Filed 02/17/20 Page 2 of 2



Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated 18 U.S.C. § 401(3), Contempt of Court.




                                           __________________________________________
                                           Nicholas Neumann
                                           Officer, United States Secret Service




Sworn and subscribed to me before this 17th day of February, 2020.




                                           __________________________________________
                                           The Honorable G. MICHAEL HARVEY
                                           United States Magistrate Judge
